Citation Nr: 1331398	
Decision Date: 09/30/13    Archive Date: 10/02/13

DOCKET NO.  10-16 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for a low back condition, and, if so, whether that claim should be granted on the merits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and A.N.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel
INTRODUCTION

The Veteran had active service from August 1987 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In April 2013, the Veteran and his ex-spouse testified before the undersigned at a hearing held at the RO.  A transcript (Tr.) of the hearing has been associated with the Veteran's Virtual VA file.  During the hearing, the Veteran indicated that he wished to be represented by the Veterans of Foreign Wars of the United States and submitted additional evidence in support of his appeal, accompanied by a waiver of RO review.  See Board Hearing Tr. at 2.

The merits of the issue of service connection for a low back condition are addressed in the REMAND portion of the decision below and that issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in May 2005, the RO denied entitlement to service connection for a low back condition, characterized as "low back pain." 

2.  The evidence received since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim (nexus to service) and triggers the duty to assist by providing a medical opinion.


CONCLUSIONS OF LAW

1.  The unappealed May 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2012).

2.  The evidence received since the May 2005 is both new and material and, thus, the claim of entitlement to service connection for a low back condition is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties under Veterans Claims Assistance Act of 2000 (VCAA)

VA has satisfied its duties to notify and assist the Veteran for the purpose of this decision.  See 38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

The action taken below - granting the petition to reopen the previously denied claim of service connection for a low back condition - is fully favorable to the Veteran and, thus, any breach of compliance with the specific VCAA requirements outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006) is tantamount to harmless error.  Nevertheless, VA must undertake additional efforts to assist the Veteran in developing his reopened claim in accordance with the REMAND section, below.

II.  Petition to Reopen

The Veteran contends that he permanently injured his lower back in service and that service connection is therefore warranted for his current low back condition.  

At the outset of its discussion, the Board observes that a May 2005 RO rating decision denied service connection for a low back condition on the grounds that the existing record did not establish a nexus between the Veteran's current low back diagnoses (degenerative disc disease and low back sprain/strain) and active service.  

The Veteran did not appeal the unfavorable May 2005 rating decision.  Nor did he submit any new and material evidence within one year of its promulgation.  Accordingly, that May 2005 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.129, 19.192 (2012).  

The Veteran has since applied to reopen his low back claim.  The Board will grant his petition as it is supported by new and material evidence.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).   

Here, the evidence received since the May 2005 rating decision includes VA medical records, dated from January 2008 to February 2013; written statements from two of the Veteran's fellow ex-service members; and testimony elicited from the Veteran and his ex-spouse during his recent hearing.  That lay and clinical evidence was introduced after the May 2005 rating decision and pertains to an unestablished fact necessary to decide the Veteran's low back claim.  Specifically, that newly received evidence suggests that the Veteran has a current diagnosis of moderate degenerative disc disease of the lumbar spine, which is manifested by pain and related symptoms that have persisted since an in-service training injury at an Army Ranger facility near Bad Tölz, Germany.  Such evidence of a continuity of symptomatology, persisting since active service, may be sufficient to substantiate an in-service nexus for a chronic disease listed under 38 C.F.R. § 3.309(a), such as arthritis.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).  Although mindful that the Veteran's degenerative disc disease is not per se included under that provision, the Board nevertheless finds that the newly received evidence, denoting in-service injury and subsequent recurrent symptoms, is at the very least sufficient to trigger the need for a VA examination because it tends to indicate a nexus even if one is not legally presumed.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (noting, in pertinent part, that a VA medical examination is warranted where there is "medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation"); Fed. R. Evid. 401(a) (Relevant evidence is that which "has any tendency to make a fact more or less probable than it would be without the evidence.").  Therefore, the evidence presented is sufficiently new and material to reopen the Veteran's claim.  See Shade, 24 Vet. App. at 117.

Accordingly, the Board finds that, as new and material evidence has been submitted, the Veteran's previously denied low back claim is considered reopened.  To that extent only, the appeal is granted.


ORDER

New and material evidence having been presented, the Veteran's claim for service connection for a low back condition is reopened.  


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudicating the reopened claim.  See 38 C.F.R. § 19.9 (2012).  

Initially, the Board recognizes that the March 2010 statement of the case and the February 2013 supplemental statement of the case characterized the matter on appeal as an original claim for service connection.  However, in each of those interim adjudications, the statement of reasons and bases made clear that the underlying issue had been denied in a prior final rating decision and that, in the AOJ's estimation, new and material evidence had not been presented.  As such, the Board finds that the AOJ has not yet reached the merits of the Veteran's reopened claim.  It follows that the Board must now remand that claim so that such adjudication may be accomplished, as well as any necessary development.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).  

A.  Records Procurement 

At the April 2013 Board hearing, the Veteran testified that he had injured his lower back while attending a Platoon Confidence Training course at an Army Ranger facility near Bad Tölz, Germany, during the winter of 1987-1988.  See Board Hearing Tr. at 3-4.  He also testified that the Special Forces medics who had treated him at that time had been part of a separate detachment, and that the treatment they had provided was not reflected in the STRs currently of record.  Id. at 4.  In addition, the Veteran testified that he was continuing to receive treatment at his local VA medical center in Lebanon, Pennsylvania.  See Board Hearing Tr. at 10.  Currently, the most recent records in his paper claims file and Virtual VA file are dated in February 2013, prior to his April 2013 Board hearing.  

Accordingly, as the Board is now on notice of outstanding in-service service and post-service medical records that may be pertinent to the Veteran's reopened claim, such records should be obtained on remand.  See 38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

B. Medical Examination and Opinion

In addition to records procurement, a new VA examination is warranted in connection with this appeal.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  In arriving at this determination, the Board has considered whether the evidence used to reopen the Veteran's claim is sufficient to grant it on the merits.  As discussed, such evidence includes a current clinical diagnosis of degenerative disc disease, as well as written statements and testimony suggesting a continuity of low back symptomatology since active service.  The credibility of that lay evidence has been presumed for the purpose of reopening the claim, and the Board finds that such evidence is wholly consistent and therefore credible when considered on the merits.  Indeed, while cognizant that the Veteran's low back symptoms were not clinically shown on separation or for several years thereafter, "the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Although supportive of the Veteran's claim, however, such evidence of continuity of symptomatology is no longer creates a presumption of a nexus for disabilities, including degenerative disc disease, which fall outside the scope of 38 C.F.R. § 3.309.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1338-40.  Moreover, while cognizant of a February 2010 VA clinician's notation that "it remains possible that the Veteran may have injured [his] lower back in conjunction with being thrown from [an] armored vehicle" during service, the Board observes that such a finding is inherently speculative and, thus, also insufficient to establish an in-service nexus in this case.  See McLendon, 20 Vet. App. at 83 (finding doctor's opinion that "it is possible" too speculative to establish nexus).

Although insufficient, standing alone, to make a decision on the Veteran's claim based upon the complete factual picture of this case, the above lay and clinical evidence is enough to trigger the need for a VA examination under these facts, as the Board has already acknowledged in deciding to reopen that claim.  See Shade, 24 Vet. App. at 117.  Accordingly, such an examination should be performed on remand, taking into account all the pertinent evidence of record.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the appropriate service department and request all medical records pertaining to the Veteran's treatment for a low back injury incurred while he was attending a Platoon Confidence Training course at an Army Ranger facility located at Camp Worden, near Bad Tölz, Germany, during the winter of 1987-1988.

2.  Obtain all outstanding treatment records from the VA medical center in Lebanon, Pennsylvania, from March 2013 to the present, and associate those records with the claims file or Virtual VA file (as appropriate).  
3.  If any of the records requested in items 1 and 2 cannot be obtained, and further procurement efforts are deemed futile, a formal finding of unavailability must be issued with respect to those particular records that remain outstanding.  The Veteran must be informed of any such formal finding.  He also should be advised to submit any pertinent in-service or post-service medical records in his own possession. 
4.  After completing items 1-3, schedule the Veteran for a VA examination to determine the nature and etiology of all low back disabilities found to be present.  All appropriate tests should be conducted.  The entire record (i.e., the paper claims file and the Virtual VA file) should be reviewed by the examiner, and the examination report should note that review.  
The VA examiner should address whether it is at least as likely as not (a probability of 50 percent or greater) that any currently diagnosed low back disability, to include degenerative disc disease, had its onset in, or is otherwise related to, the Veteran's active service.  
For the purpose of providing the above opinion, the VA examiner should accept as true the Veteran's account of injuring his lower back while deployed in Bad Tölz, Germany, during the winter of 1987-1988, and his complaints of ongoing low back pain since that time unless the examiner can identify clear medical evidence inconsistent with the Veteran's account.
In addition, the VA examiner should expressly address the February 9, 2010, VA clinician's note that "it remains possible that the Veteran may have injured [his] lower back in conjunction with being thrown from [an] armored vehicle" in 1992, while he was still on active duty. 
A report of the examination must be prepared and associated with the paper claims file or Virtual VA file.  
A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide an opinion without resorting to speculation, he or she should expressly indicate this and provide a rationale as to why an opinion cannot be made without speculation.  In particular, the examiner should address whether there is any potentially obtainable information that would allow for a non-speculative opinion to be provided.
5.  After undertaking any additional development deemed necessary to avoid a subsequent remand, readjudicate the appeal.  If the benefit sought on appeal remains denied, return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



________________________________________
JAMES D. RIDGWAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


